Citation Nr: 1141633	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as hypertension and chest pain. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder. 

4.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, February 2003 to January 2004, and March 2005 and June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2007 and June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the February 2007 decision included the grant of service connection for right and left shoulder disorders and lumbar spine disability.  Each disability was rated as 20 percent disabling.  The Veteran filed a timely notice disagreement with respect to the assigned rating.  While a statement of the case was issued in April 2008 with respect to those issues, a substantive appeal was not filed.  However, the Veteran's representative subsequently discussed those issues in a July 2008 statement of record.  The Board has therefore considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  

The case at hand, however, is distinguishable from the case in Percy in that the issue here is not the timeliness of a substantive appeal but the fact that the Veteran never submitted a substantive appeal.  No statements have been submitted indicating that he wished to appeal these matters or that he currently believes these matters are on appeal.  The Veteran indicated in his May 2008 substantive appeal that he was specifically only appealing his claims for entitlement to service connection for bilateral hearing loss, hypertension, and chest pains.  Moreover, the Veteran's representative submitted an Appellant's Brief in August 2011 which only addressed the remaining issues of entitlement to service connection.  Therefore, the Board concludes that the increased rating claims for the service-connected right shoulder, left shoulder, and spine disabilities are not currently on appeal, as neither the Veteran nor his representative have given any indication that he wished them to be appealed.  In addition, the Board has consolidated and recharacterized the issue on appeal as entitlement to service connection for a heart disorder, as listed on the title page. 

The issues of entitlement to service connection for bilateral hearing loss, an initial evaluation in excess of 30 percent for depressive disorder, and the assignment of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence of record demonstrates that a heart disorder, manifested by hypertension, hypertensive heart disease, and chest pains, was incurred in service or to a compensable degree within one year of service discharge.


CONCLUSION OF LAW

A heart disorder, manifested by hypertension, hypertensive heart disease, and chest pains, is presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board has granted the Veteran's claim of entitlement to service connection for a heart disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Laws and Regulations

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include cardiovascular-renal disease (i.e. hypertension, arteriosclerosis, and organic heart disease), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg. See VA Training Letter 00-07 (July 17, 2000).

However, 38 C.F.R. § 3.307(d) clearly provides that evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records contained the following blood pressure readings:  140/70 (January 1979); 120/80 (November 2002); 116/72 (May 2005); 147/83 (October 2005); 128/76 (March 2006); and 145/86 (May 2006).  A May 2005 treatment record showed complaints of chest pain and discussed normal chest X-ray findings.  

Post-service VA treatment records detailed findings of high blood pressure and hypertension.  Indeed, notwithstanding the diagnosis of hypertension, blood pressure readings were reported as 138/92 (June 2006), 155/98 (August 2006), and 145/90 (February 2007).  

In the September 2006 VA general medical examination report, the Veteran indicated that he was found to have high blood pressure during active service in 2006 and suffered from chest pains during active duty in 2005.  Blood pressure readings were listed as 132/92, 140/84, and 136/94.  The examiner listed diagnoses of hypertension and hypertensive heart disease.

Here, the record clearly establishes that the Veteran was treated for heart disorders within one year of his service discharge.  There is even evidence of a pattern of isolated systolic hypertension during the Veteran's third period of active service.  There is no affirmative evidence to the contrary.  There is also insufficient evidence to rebut the presumption of soundness, as his enlistment and pre-deployment examinations disclosed normal heart findings.  

The Board has considered whether a compensable rating could be assigned under applicable rating criteria, encompassed under 38 C.F.R. § 4.104, to include Diagnostic Code 7007 (hypertensive heart disease) and Diagnostic Code 7101 (hypertensive vascular disease).  Under Diagnostic Code 7007, a 10 percent evaluation is warranted for hypertensive heart disease when there is a workload of greater than 7 METs but not greater than 10 METs result in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  Under Diagnostic 7101, a 10 percent rating is assigned for hypertension when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 (2011).  

The September 2006 VA general medical examination report clearly detailed that the Veteran has been prescribed medication for treatment of his diagnosed hypertension and hypertensive heart disease since August 2006 (only a few months after service discharge).  Such meets the criteria for assigning a compensable rating for hypertensive heart disease, which triggers the presumption of service connection.  It is true that the criteria to show hypertension to a compensable degree were not necessarily demonstrated during the requisite post-service time frame.   However, as discussed above, there is some evidence showing that the Veteran met the requirements for a diagnosis of isolated systolic hypertension during his active service.  

Consequently, and resolving all doubt in his favor, the Board finds that a heart disorder, manifested by hypertension, hypertensive heart disease, and chest pain, is presumed to have been incurred during service and entitlement to service connection for a heart disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, manifested by hypertension, hypertensive heart disease, and chest pain, is granted. 


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for bilateral hearing loss and an initial evaluation in excess of 30 percent for depressive disorder.

In a statement received in July 2007, the Veteran reported that he received outpatient and "emergency" care through the San Juan VA Hospital (VAH).    However, the claims file only contains VA treatment records dated up to February 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Further, the Veteran last had a VA examination to evaluate his service-connected depressive disorder in March 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that his last examination is now over four years old, and for the sake of developing a complete record, the AMC should arrange for the Veteran to undergo a VA mental disorders examination at an appropriate VA medical facility to determine the severity of his service-connected depressive disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board notes that the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible and claimed to be unemployable due to his service connection disabilities.  Such would trigger the consideration of the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, the RO issued a decision in January 2008 that expressly denied the issue of TDIU.  The Veteran did not appeal the decision.  Nevertheless, as a change in the rating assigned to the Veteran's depressive disorder would effect a determination of whether to assign a TDIU, reconsideration of the TDIU is deemed appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected depressive disorder from the San Juan VAMC for the period from February 2007 to the present.  The AMC should also obtain treatment records from the San Juan VAMC pertaining to all the Veteran's service-connected disabilities for the time period from February 2007 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Schedule the Veteran for a VA mental disorders examination to determine the severity of his service-connected depressive disorder.  All indicated tests and studies are to be performed.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should identify all current manifestations of the Veteran's depressive disorder.  To the extent possible, the manifestations of the service-connected depressive disorder should be distinguished from those of any other psychiatric disorder found to be present. 

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected depressive disorder.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Thereafter, the AMC should also arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (depressive disorder, left shoulder condition, right shoulder condition, thoracolumbar sprain, left inguinal hernia, and hypertensive heart disease).  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disability, and the findings of the VA physician in the October 2007 VA spine examination report of record.  The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.


6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the October 2007 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


